Citation Nr: 0402113	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-05 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty 
including from September 1962 to September 1964, and had a 
brief period of prior active service.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2002 rating decision by the Department of Veterans 
Affairs (VA), Regional Office (RO) in Houston, Texas, which 
granted service connection for hearing loss, rated 0 percent, 
and tinnitus, rated 10 percent.  He perfected an appeal only 
as to the rating for hearing loss.  He has not requested a 
hearing.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran alleges his hearing loss increased in severity 
since 2002.  In support of this claim, he submitted a private 
July 2003 hearing examination with audiometry and puretone 
thresholds that appear to show worsening of his hearing 
acuity.  Inasmuch as the private audiometry was not conducted 
under standards required for rating purposes, another VA exam 
with audiometric studies is indicated.  

Medical evidence has been added to the record, and has not 
been considered by the RO.  While in an August 2003 statement 
the veteran waived initial AOJ consideration of this 
evidence, since the claim is being remanded anyway, the RO 
should take the opportunity to review this evidence.  

The record also shows that the veteran received notice of the 
Veterans Claims Assistance Act of 2000 (VCAA) as it pertains 
to a claim of service connection, and that a subsequent 
statement of the case provided some of the notice required by 
VCAA in claims for increased ratings.  However, the notice 
provided does not appear fully compliant with the standards 
set forth in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
It is also noteworthy that when a veteran is awarded service 
connection for a disability and appeals the initial rating 
assigned for that disability, as in the instant case, 
separate ratings might be warranted for separate periods of 
time, a practice known as "staged" rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claim for a compensable rating, what the 
evidence now shows, what evidence he is 
to provide, and what evidence VA will 
attempt to obtain.  He should be given 
adequate opportunity to respond.

2.  The veteran should be afforded a VA 
audiological evaluation (with audiometric 
studies) to determine the current 
severity of his bilateral hearing loss.  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should specifically review the private 
audiometry of record, particularly the 
July 2003 examination, and if there is a 
discrepancy between VA audiometric 
studies and the July 2003 audiometry, the 
examiner should explain the discrepancy 
and also the rationale for any opinion 
given.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the matter on appeal 
(including consideration of whether 
staged ratings may be appropriate).  If 
the benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental SOC and afforded 
the opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The purposes of this remand are to assist the veteran in the 
development of his claim, and to ensure compliance with the 
requirements of VCAA.  He has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

